
	
		I
		111th CONGRESS
		1st Session
		H. R. 2506
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Teague introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense to ensure the members
		  of the Armed Forces receive mandatory hearing screenings before and after
		  deployments and to direct the Secretary of Veterans Affairs to mandate that
		  tinnitus be listed as a mandatory condition for treatment by the Department of
		  Veterans Affairs Auditory Centers of Excellence and that research on the
		  preventing, treating, and curing of tinnitus be conducted.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Hearing and Assessment
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that tinnitus is one of the leading service-connected disability
			 issues that is not being addressed.
		3.Mandatory hearing
			 evaluations for members of the Armed ForcesThe Secretary of Defense shall ensure that
			 each member of the Armed Forces receives a hearing evaluation that includes a
			 screening for tinnitus before the member is deployed and after the member
			 returns from a deployment.
		4.Research and
			 treatment of tinnitus by Secretary of Veterans Affairs
			(a)RecognitionThe
			 Secretary of Veterans affairs shall recognize tinnitus as a mandatory condition
			 for research and treatment by the Department of Veterans Affairs Auditory
			 Centers of Excellence.
			(b)ResearchThe Secretary for Veterans Affairs shall
			 ensure that research is conducted at Department of Veterans Affairs facilities
			 on the prevention, treatment, and curing of tinnitus.
			
